Citation Nr: 1418919	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-37 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The appellant served on active duty from October 2001 until May 2002, and from January 2004 until March 2005, with further periods of service in the Army Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2011, the appellant testified before the undersigned Veterans Law Judge, via videoconferencing. A copy of the hearing transcript has been associated with the claims file. The matter was remanded in June 2011 for evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the course of post-remand development, certain of the appellant's National Guard records were received including an October 2009 discharge order. The order was issued by Headquarters, 377th Theater Sustainment Command, Belle Chasse, Louisiana indicating the appellant was then being discharged "UNDER OTHER THAN HONORABLE CONDITIONS."  

"Veteran" status is a predicate determination that must be undertaken prior to the determination of any service-connection issues because individuals discharged under such circumstances may be barred from receipt of VA benefits under the law. 

Because this matter has not been undertaken as to this predicate finding, the appeal is REMANDED for the following action:


1. The AMC/RO must attempt to obtain ALL of the appellant's service personnel records through a request to the National Personnel Records Center (NPRC), the Army's Human Resources Command (HRC) in St. Louis, Missouri, the Appellant's Army Reserves Unit (the 226th Transportation Railway Operation Company) and any other appropriate agency. All attempts to obtain the records, whether successful or unsuccessful, must be documented within the claims file. 

As the appellant's Army Reserve Unit did not respond to any previous letter in writing, the Unit must be specifically requested to do so. If no records are procured, the AMC/RO must make a Formal Finding of Unavailability and associated it with the claims file. 

3. If necessary, the AMC/RO should determine whether it is necessary to procure either an additional VA medical opinion from the author of the September 2011 VA medical examination report, or provide an additional VA medical examination to determine the etiology of the appellant's low back disorder.  The appellant should be advised of his right to submit any further medical or lay evidence in support of the claim for service connection 

4. Readjudicate this claim in light of this and all other additional evidence. CONSIDER AND INCLUDE ANY AND ALL NECESSARY FINDINGS AS TO WHETHER THE APPELLANT'S OCTOBER 2009 DISCHARGE FROM THE ARMY RESERVE DISQUALIFIES HIM FROM RECEIPT OF VETERAN'S BENEFITS, and if so, issue to him and his representative another Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



